DETAILED ACTION
Claims 1-14 were rejected in Office Action mailed on 11/02/2021.
Applicant filed a response, amended claims 1-14, and added claims 15-18 on 01/26/2022.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Examiner’s Notes
It is noted that claims 8-10 were inadvertently rejected over Lauritzen in view of Babar and Ma, given claims 8-10 depend on claim 6, which was rejected under Lauritzen in view of Babar, Ma and Göhlich et al. (it was inadvertently referred as “Bernhard et al.” in the Office action mailed 11/2/2021), Influence of platinum dispersion on the hydrodearomatization of toluene to light alkanes on Pt/H-ZSM-5, Catalysis Communication, 2011, 12, 757-760 (Göhlich).  Therefore, this Office action is a second non-final as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 2, recites a phrase “meatal carbide”. It is suggested to amend the phrase to “metal carbide”.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 3 recites “wherein a metal in the plurality of metal carbide nanoclusters is a transition metal” and fails to further limit the subject matter of claim 1, as claim 1 recites “wherein the metal carbide nanomaterial is prepared through the treatment of encapsulated Pt nanoclusters with ethane at elevated temperatures”, i.e., a metal in the plurality of metal carbide nanoclusters is Pt, which is a transition metal.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, US 8946107 B2 (provided in IDS received on 03/03/2020) (Lauritzen), in view of Babar et al, Interaction of a carbon atom on small platinum clusters and its effects on hydrogen binding, Chemical Physics Letters, 2013, 560, 42-48 (provided in IDS received on 03/03/2020) (Babar), and further in view of Ma et al, US20100137125 A1 (provided in IDS received on 07/21/2020) (Ma).
Regarding claims 1-4, 7 and 15-16, Lauritzen teaches a process for producing aromatic hydrocarbons which comprises contacting ethane with a dehydroaromatization catalyst (Lauritzen, column 3, lines 7-9); said catalyst comprising 0.0005 to 0.1% (i.e., 50 to 1000 ppm) platinum, and aluminosilicate, preferably a zeolite (i.e., a support; an aluminosilicate) (Lauritzen, column 3, lines 16 and 24-25), and more specifically ZSM-5 powder (Lauritzen, column 6, line 29).
Lauritzen further teaches that metals were deposited on calcined ZSM-5 powder substrate by first combining appropriate amounts of stock solutions of tetraammine platinum nitrate and ammonium ferric oxalate, and impregnating the substrate with this solution at room temperature and atmospheric pressure. Impregnated samples were aged at room temperature for 2-3 hours and then dried overnight at 100 °C (Lauritzen, column 6, lines 28-36). Prior to performance testing, all catalyst charges were pretreated in situ at atmospheric pressure as follows: (a) calcination with air, during which the reactor wall temperature was increased from 25 to 510 °C in 12 hrs, held at 510 °C for 4-8 hrs, then further increased from 510 to 630 degree C in 1 hr, °C for 30 min; (b) nitrogen purge, 630 °C for 20 min; (c) reduction with hydrogen, 630 °C for 30 min (Lauritzen, column 6, lines 61-67 and column 7, lines 1-2).

Given that Lauritzen teaches a method of producing the dehydroaromatization catalyst and the materials to dehydroaromatization catalyst that are identical or substantially identical to to a method of making a Pt nanomaterial (i.e., without the presence of Pt-C) and materials to form the Pt nanomaterial, used in the present invention (Specification, [0039-0047]; [0054], catalyst B), as set forth above, therefore it is clear that Pt component of the catalyst of Lauritzen is also in the form of encapsulated platinum nanoclusters. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Lauritzen does not explicitly teach (a) using a metal carbide nanomaterial; (b) comprising the steps of preparing the metal carbide nanomaterial comprising a support and a plurality of metal carbide nanoclusters encapsulated in a plurality of micropores of the support and (c) wherein the metal carbide nanomaterial is prepared through the treatment of encapsulated Pt nanoclusters with ethane at elevated temperatures.

With respect to the difference (a), Babar teaches interaction of a C atom on small Ptn clusters (Babar, Abstract, line 1) and the catalytic behavior of small Pt clusters (Babar, page 42, right column, lines 1-2). Babar further discloses that the electronic structure suggests strong 
As Babar expressly teaches, small addition of C could even improve the catalytic behavior of small Pt clusters (Babar, page 42, right column, lines 1-2) and the adsorption energy of H atom on PtnC clusters increases as compared to the value for pure Pt clusters and this should be important for reactivity on small clusters (Babar, page 47, left column, Conclusions, lines 10-13).
Babar is analogous art as Babar is drawn to the catalytic behavior of small Pt clusters.
In light of the motivation of formation of strong Pt-C covalent bond (i.e., platinum carbide), as taught by Babar, it therefore would be obvious to a person of ordinary skill in the art to convert the encapsulated platinum nanoclusters of the catalyst of Lauritzen to a catalyst that comprises platinum carbide, in order to improve the catalytic activity.

With respect to the difference (b) and (c), Babar further teaches that in the environment of C atoms, small Pt clusters will react strongly with carbon (Babar, page 47, left column, Conclusion, lines 13-15).
However, Babar does not explicitly teach the source of C atoms.
With respect to the source of C atoms, Ma teaches an aromatizing catalyst (Ma, Abstract, lines 1-2). Ma further teaches that a pretreatment in such a manner to carburize the calcined substance at 700°C, by using a methane gas having a methane/hydrogen ratio of 1/4 (Ma, [0049], lines 1-4). 
Ma is analogous art as Ma is drawn to an aromatizing catalyst.


As set forth above, the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the dehydroaromatization catalyst and the materials to form the dehydroaromatization catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), therefore, the method taught by Lauritzen in view of Babar and Ma would inherently meet the claimed limitation “comprising the steps of preparing a metal carbide nanomaterial comprising a support and a plurality of metal carbide nanoclusters encapsulated in a plurality of micropores of the support”, and thereby arrive at the claimed invention.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claim 1, given the methane used in Lauritzen in view of Babar and Ma and the presently claimed ethane are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups), which are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09 I and 2144.09 MPEP II.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, , in view of Babar and Ma, as applied to claim 4, and with evidentiary support of Element Summary, PubChem (Element Summary).
Regarding claims 5, as applied to claim 4, Babar further teaches small Ptn clusters (with n=1-10). According to Element Summary (Element Summary, page 3), empirical radius of platinum is 135 pm (i.e., 0.135 nm). With appropriate mathematic conversion, the small Ptn clusters (with n=1-10) of Babar’s teaching have sizes of 0.27 nm -2.7 nm, which reads on the claimed limitation “a size close to 1 nm”.


Claims 6, 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, , in view of Babar and Ma, as applied to claim 4, and further in view of Göhlich et al., Influence of platinum dispersion on the hydrodearomatization of toluene to light alkanes on Pt/H-ZSM-5, Catalysis Communication, 2011, 12, 757-760 (Göhlich).
Regarding claim 6, as applied to claim 4, Lauritzen in view of Babar and Ma does not explicitly disclose “wherein the catalyst has a platinum dispersion greater than 90%”.
With respect to the difference, Göhlich teaches the influence of Pt dispersion on the catalytic HDA (i.e., hydrodearomatization) of toluene using Pt/H-ZSM-5 catalysts (Göhlich, 
Göhlich is analogous art as Göhlich is drawn to a study of Pt/H-ZSM-5 catalysts.
In light of the motivation of a high dispersion of Pt as taught by Göhlich, it therefore would be obvious to a person of ordinary skill in the art to obtain high Pt dispersion, including the claimed range of greater than 90%, on the catalyst of Lauritzen in view of Babar and Ma, in order to decrease the deactivation behavior, and thereby arrive at the claimed invention.
Furthermore, the catalyst preparation method of Lauritzen in view of Babar and Ma is identical or substantially identical to that of the instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 8 and 10, as applied to claim 6, Lauritzen in view of Babar, Ma and Göhlich further teaches a process for producing aromatic hydrocarbons which comprises (a) contacting ethane with a dehydroaromatization aromatic catalyst (reading upon active and selective towards ethane aromatization) (Lauritzen, Abstract); specifically, in Example 1 of Lauritzen, 100% ethane feed was introduced at 15 L/hr (1000 gas hourly space velocity-GHSV) (Lauritzen, column 7, lines 3-5).

Regarding claims 9 and 17-18, Lauritzen in view of Babar, Ma and Göhlich further teaches a process producing aromatic hydrocarbons, and most preferably at 550°C to 730°C (Lauritzen, column 1, lines 5-13), which overlaps or encompasses the ranges of claims 9 and 17-18. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, in view of Babar and Ma, as applied to claim 7, and further in view of Huang et al., WO 94/00232 (Huang).
Regarding claim 11, as applied to claim 7, Lauritzen in view of Babar and Ma teaches formation of platinum carbide could even improve the catalytic behavior of small Pt clusters (Babar, page 42, right column, lines 1-2). However, Lauritzen in view of Babar and Ma does not explicitly disclose wherein the catalytic hydrocarbon conversion process is selectively hydrogenating of acetylene to ethylene.
With respect to the difference, Huang teaches regeneration of acetylene reducing catalyst (i.e., acetylene hydrogenation catalyst) (Huang, page 4, 2nd paragraph; page 7, 3rd paragraph), wherein acetylene hydrogenation catalysts contain e.g., platinum (Huang, page 10, 1st paragraph). Huang specifically teaches the spent catalyst which has been hydrogen stripped had a selectivity to ethylene that was better than that of the fresh catalyst (i.e., a catalytic hydrocarbon st paragraph).
Huang is analogous art as Huang is drawn to catalyst containing platinum.
In light of the disclosure of using catalyst containing platinum for a catalytic hydrocarbon conversion process that is selective hydrogenating of acetylene to ethylene, as taught by Huang, it therefore would be obvious to use the catalyst of Lauritzen in view of Babar and Ma, which has improved catalytic behavior over the catalyst containing platinum, for the catalytic hydrocarbon conversion process that is selective hydrogenating of acetylene to ethylene, with reasonable expectation of success, and thereby arrive at the claimed invention.
	
Regarding claim 12, as applied to claim 11, Huang teaches regeneration of acetylene reducing catalyst (i.e., acetylene hydrogenation catalyst) (Huang, page 4, 2nd paragraph; page 7, 3rd paragraph), wherein acetylene hydrogenation catalysts contain e.g., platinum (i.e., platinum is active towards selective hydrogenating of acetylene to ethylene) (Huang, page 10, 1st paragraph). Given that Lauritzen in view of Babar and Ma teaches formation of platinum carbide could even improve the catalytic behavior of small Pt clusters (Babar, page 42, right column, lines 1-2), the encapsulated metal carbide nanoclusters of Lauritzen in view of Babar and Ma would necessarily be active towards selective hydrogenating of acetylene to ethylene.

Furthermore, given that the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the catalyst and the materials to form the catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), therefore, the catalyst of 

Lauritzen in view of Babar, Ma and Huang does not explicitly teach negligible green oil productivity. However, given that the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the catalyst and the materials to form the catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), therefore, the catalyst of Lauritzen in view of Babar and Ma would necessarily have the property of negligible green oil productivity. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 13-14, as applied to claim 11, Huang further teaches reaction conditions of 1.6 H2/C2H2 molar ratio, 4000 gas hourly space velocity (GHSV) and about 66°C average bed temperature (Huang, page 14, Example 2).

Response to Amendment
In response to the amended claims 1-14, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objection and 35 U.S.C. 112(d) rejection as set forth above.

In response to the amended claims 11-14, which recites, “wherein the catalytic hydrocarbon conversion process is selective hydrogenating of acetylene to ethylene”, it is noted that the referenced teaching from Lauritzen in view of Babar and Ma would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Lauritzen in view of Babar and Ma are withdrawn. However, the amended necessitates a new set of rejections as set forth above.

Applicant primarily argues:
“Lauritzen fails to disclose that "preparing the metal carbide nanomaterial comprising a support and a plurality of metal carbide nanoclusters encapsulated in a plurality of micropores of the support, wherein the metal carbide nanomaterial is prepared through the treatment of encapsulated Pt nanoclusters with ethane at elevated temperatures".”

Remarks, p. 6

The Examiner respectfully traverses as follows:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I)., absent evidence to the contrary.

Applicant further argues:
“Babar fails to teach or suggest that "the metal carbide nanomaterial is prepared through the treatment of encapsulated Pt nanoclusters with ethane at elevated temperatures" so as to obtain the process as claimed.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
It is noted that while Babar does not disclose all the features of the present claimed invention, Babar is used as teaching reference, namely converting the encapsulated platinum nanoclusters of the catalyst of Lauritzen to a catalyst that comprises platinum carbide, in order to improve the catalytic activity, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 

Applicant further argues:
“Ma also fails to teach or suggest that "the metal carbide nanomaterial is prepared through the treatment of encapsulated Pt nanoclusters with ethane at elevated temperatures" so as to obtain the process as claimed.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
It is noted that while Ma does not disclose all the features of the present claimed invention, Ma is used as teaching reference, namely using the pretreatment method of using a methane gas, in the process of catalyst preparation process of Lauritzen in view of Babar, in order to form the desired platinum carbide, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


Applicant further argues:
“Further, Lauritzen work does not specifically describe the chemical state and location of Pt after synthesis, as well as the active sites in chemical reactions, in other words, Lauritzen does not claim the synthesis of encapsulated Pt nanoclusters.”



The Examiner respectfully traverses as follows:
As set forth in Office Action (page 11) mailed on 11/02/2021, and further elaborated above on page 6, Lauritzen teaches a method of producing the dehydroaromatization catalyst and the materials to dehydroaromatization catalyst that are identical or substantially identical to a method of making a Pt nanomaterial (i.e., without the presence of Pt-C) and materials to form the Pt nanomaterial, used in the present invention (Specification, [0039-0047]; [0054], catalyst B), as set forth above, therefore it is clear that Pt component of the catalyst of Lauritzen is also in the form of encapsulated platinum nanoclusters. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Applicant further argues:
“In Babar's work, only single C atom per Pt cluster have been described. The case of multiple C atoms per Pt clusters has not been reported or mentioned.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Firstly, Babar’s work is directed to a computer modeling study using ab initio method (Ma, page 42, right column, bottom paragraph) and a C atom is used for modeling purposes.
Secondly, it is noted that while Babar does not disclose all the features of the present claimed invention, Babar is used as teaching reference, namely converting the encapsulated In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
As set forth above, the present rejection, regarding the presently claimed metal carbide nanoclusters, is not relied on Babar alone or Lauritzen in view of Babar alone, rather the rejection is relied on Lauritzen in view of Babar and Ma, 
wherein the final method taught by Lauritzen in view of Babar and Ma teaches the method of producing the dehydroaromatization catalyst and the materials to form the dehydroaromatization catalyst that are identical or substantially identical to a method of making platinum carbide nanoclusters, used in the present invention (spec. [0039] – [0048]; [0056], Catalyst C), therefore, the method taught by Lauritzen in view of Babar and Ma would inherently meet the claimed limitation “comprising the steps of preparing a metal carbide nanomaterial comprising a support and a plurality of metal carbide nanoclusters encapsulated in a plurality of micropores of the support”, and thereby arrive at the claimed invention.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
See page 8 set forth above.

Applicant further argues:
“Moreover, Babar's work does not describe the location of Pt clusters or the support of Pt clusters. Based on the applicant's work, only encapsulated Pt nanoclusters can be transformed to encapsulated Pt carbide nanoclusters upon ethane treatment, and Pt nanoclusters supported on open support cannot be transformed to Pt carbide. Such information has not been reported in Babar's work, as well not in Ma and Gohlich's works.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
First, Babar is only used to teach the reaction of Pt nanoclusters with C, Ma is used to teach the use of methane as source of C for the reaction with Pt nanoclusters, and Göhlich is used to teach Pt dispersion recited in claim 6.
It is noted that while Babar or Ma or Göhlich does not disclose all the features of the present claimed invention, Babar, Ma and Göhlich are used as teaching reference, namely, Babar is only used to teach the reaction of Pt nanoclusters with C, Ma is used to teach the use of methane as source of C for the reaction with Pt nanoclusters, and Göhlich is used to teach Pt dispersion recited in claim 6, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Secondly, as set forth above, Lauritzen teaches a method of producing the dehydroaromatization catalyst and the materials to dehydroaromatization catalyst that are identical or substantially identical to a method of making a Pt nanomaterial (i.e., without the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Specifically, it is not clear how the prior art can disclose the same or substantially equivalent method and raw materials of preparing the catalyst and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches method and raw materials of preparing the catalyst. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the instant application.

Thirdly, regarding, "based on applicant's work, only encapsulated Pt nanoclusters can be transformed to encapsulated Pt carbide nanoclusters upon ethane treatment, and Pt nanoclusters supported on open support cannot be transformed to Pt carbide", applicant has not provided sufficient evidence, i.e., data, to support the position.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732               



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732